Citation Nr: 0005729	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  94-31 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for residuals of a 
laminectomy at L4 and L5, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1993 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

This case was the subject of a Board remand dated in May 
1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected low back disability has 
been characterized by radiculopathy and characteristic pain 
with little intermittent relief.

3.  The veteran's service-connected low back disability is a 
very substantial, but not complete, impediment to obtaining 
employment.


CONCLUSION OF LAW

The criteria for a rating of 60 percent for residuals of a 
laminectomy at L4 and L5 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic 
Code 5293 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A VA report of hospitalization of the veteran from September 
1992 to October 1992 includes an opinion that the veteran was 
not employable by virtue of a combination of chronic medical 
problems secondary to his back injuries and characterological 
problems.  In the reporting physician's view, it was 
unfeasible that the veteran would be able to maintain 
employment in the future at any time.  The diagnoses rendered 
were narcotics dependence, secondary to use for back pain; 
personality disorder, not otherwise specified with 
narcissistic and paranoid features; and chronic back pain 
secondary to pervious injuries and surgeries.

During an April 1993 VA psychiatric examination, the veteran 
was noted to walk with the aid of a cane in his right hand.  
He shifted position frequently in his chair to relieve 
discomfort in his back.  The veteran was diagnosed as having 
a personality disorder, not otherwise specified, by history; 
and chronic low back pain.  The examiner opined that the 
interaction of the effects of the veteran's chronic back pain 
and his personality disorder combine to contribute to the 
severity of his overall disability.

During the veteran's July 1993 RO hearing, the veteran said 
he was not able to find employment because employers felt he 
was too much of a risk.  The veteran and his representative 
asserted that VA treated the veteran for mechanical back pain 
and muscle spasms with heating pads and pain medication, but 
that the nature of the veteran's back problems had not been 
adequately ascertained.  

VA records of treatment in April 1995 reflect that the 
veteran had low back pain for years, with a burning sensation 
in the feet, with muscles aching all over.  Upon physical 
examination, there was decreased forward flexion, back 
extension, and lateral rotation.  There was muscle tenderness 
in the lumbosacral area, with moderate muscle spasm.  Sensory 
examination revealed a mild decrease in the glove-stocking 
distribution.  Bilateral extremity strength was 5/5 
bilaterally.  Deep tendon reflexes were present and 
symmetrical in all extremities.  The treating physician's 
impression was chronic low back pain secondary to 
degenerative joint disease and spondylosis, status post 
lumbar and cervical laminectomies.  Treatment included moist 
heat to the low back, proper exercise, trial of a tens unit, 
muscle relaxant, non-steroidal anti-inflammatory drugs as 
needed, and epidural injection.  

VA records of treatment dated May 1995 reflect that the 
veteran reported for treatment complaining of back pain.  VA 
records of treatment in September 1995 reflect that he 
received an epidural injection for diagnosed lumbar spine 
stenosis.

Pursuant to the Board's May 1997 remand of this case, the RO 
was directed to obtain any pertinent Social Security 
Administration (SSA) records.  In October 1998, the Social 
Security Administration (SSA) informed the RO that the 
veteran was not in receipt of Social Security Disability 
benefits, and that the SSA had no medical records of the 
veteran available.

During an April 1999 VA examination, the veteran was noted to 
be unemployed. He occasionally used a cane.  He had 
difficulty with prolonged standing, walking, bending or 
lifting.  He had increased radicular symptoms with prolonged 
walking or sneezing.  Current complaints included primarily 
low back pain which radiated across the lumbar spine.  He 
occasionally had right more than left-sided pain down into 
his feet.

Upon physical examination, he was in no obvious discomfort 
while at rest.  He sneezed during the examination and had 
significant radicular symptoms which lasted for about 10 
minutes.  Physical examination was remarkable for restricted 
forward flexion to about 45 degrees.  He had extension to 
about 10 degrees.  Toe and heel walking were within normal 
limits.  He had limited right and left side bending to 
approximately 10 degrees.  Neurological evaluation revealed 
1+ reflexes in both knees and ankles.  Manual motor testing 
was within normal limits.  Circumference of the calves was 
symmetrical.  Sensory evaluation was within normal limits.  
Straight leg rasing gave radicular symptoms more on the right 
than left.  Review of X-rays showed significant degenerative 
collapse at L5-S1.  The veteran also had lesser changes noted 
at L4-5.  Marginal osteophytic formations were noted at these 
two levels as well.  The impression was herniated nucleus 
pulposus, lumbar spine, status post surgery with residual 
radicular symptoms, severely symptomatic.  The examiner's 
medical opinion was that the veteran was exhibiting findings 
consistent with failed back syndrome or arachnoiditis of a 
chronic nature.  He continued to manifest radicular symptoms 
as well as significant mechanical low back pain, both of 
which would be considered secondary to the veteran's 
inservice injury.  

With regard to employability, the veteran was found to be 
qualified for sedentary or light duties, but the physician 
opined that this would require some sort of vocational 
retraining.  The veteran was noted to be quite bright and 
articulate, and the physician was sure that vocational 
training would not be a problem if this avenue were made 
available to the veteran.  

During an October 1999 follow-up VA examination, at which 
time the claims file was made available to the examiner, the 
examiner stated that the veteran's history, functional level, 
and medical condition were unchanged since the April 1999 VA 
examination.  The veteran was noted to have no concomitant 
medical problems complicating his function.  There was no 
change in the condition of his skin indicative of disuse, and 
no indication of muscular atrophy attributed to the veteran's 
service-connected disability.  He had subjective complaints 
of pain with range of motion, and had restricted range of 
motion because of back complaints.  The veteran had evidence 
of diminished and weakened movement, as well as excess 
fatigability, but no evidence of incoordination.  The 
examiner opined that the veteran had no nonservice-connected 
disabilities which aggravated or complicated his current 
functional impairment.  

Analysis

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), in that it is plausible. Further, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service-connected 
disability and has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability at issue.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems and 38 C.F.R. §§ 4.40, 4.45 
and 4.59 require consideration of functional disability due 
to arthritis, weakened movement, excess fatigability, 
incoordination, or pain on movement.  These requirements 
enable the VA to make a more precise evaluation of the level 
of disability and of any changes in the condition.   See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991);  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

38 C.F.R. § 4.71a, Diagnostic Code 5292, pertains to 
evaluation of limitation of motion of the lumbar spine.  
Under this diagnostic code, severe limitation of motion is 
rated as 40 percent disabling, moderate limitation of motion 
is rated as 20 percent disabling, and slight limitation of 
motion is rated as 10 percent disabling.

Diagnostic Code 5293 provides that intervertebral disc 
disease warrants a 20 percent evaluation if it is moderate 
with recurring attacks;  40 percent evaluation if it is 
severe with recurring attacks with intermittent relieve;  or 
60 percent evaluation if it is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 

Diagnostic Code 5295 provides that severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, is 
rated as 40 percent disabling.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, the condition is rated as 20 percent 
disabling.  With characteristic pain on motion, the condition 
is rated as 10 percent disabling.   With slight subjective 
symptoms only, the condition is rated as noncompensably 
disabling. 

Incomplete paralysis of the sciatic nerve warrants a 40 
percent evaluation if it is moderately severe or a 60 percent 
evaluation if it is severe with marked muscular atrophy.  A 
rating of 80 percent is warranted for complete paralysis of 
the sciatic nerve, where the foot dangles and drops, with no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.    

Pursuant to 38 C.F.R. § 4.14, entitled avoidance of 
pyramiding, the evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  
Dyspnea, tachycardia, nervousness, fatigability, etc., may 
result from many causes;  some may be service connected, 
others, not.  Both the use of manifestations not resulting 
from service-connected disease or injury in  establishing the 
service-connected evaluation, and the evaluation of the  same 
manifestation under different diagnoses are to be avoided. 

The veteran's disability as currently manifested is best 
characterized as intervertebal disc disease, as rated under 
diagnostic Code 5293, since disc pathology has been found to 
be the origin of the disability.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

The evidence appears approximately evenly divided as to 
whether the veteran has recurring attacks with intermittent 
relief (the criteria for 40 percent) or persistent symptoms 
with little intermittent relief (the criteria for 60 
percent).  The symptoms objectively demonstrated upon VA 
neurological and orthopedic treatment and examination have 
included marked limited of motion of the lumbar spine, 
radiculopathy and pain in the lower extremities, lumbar 
muscle spasm, mild sensory loss on one occasion, positive 
straight leg tests, constantly impaired gait, and pain on 
motion.  However, at the VA examination in April 1999, the 
veteran had no obvious discomfort at rest, had 1+ reflexes in 
both knees and ankles, had no sensory loss, and had full 
motor strength (though he did have functional impairment due 
to fatigability and weakened movement).  There was no atrophy 
or loss of tone in the calves.  Nevertheless, sneezing during 
the examination resulted in 10 minutes of radicular symptoms, 
and the veteran's severe condition included chronic back 
failure and appears to have made difficult any form of 
functional movement, to include ambulation.  Based on these 
findings, the Board finds that there is an approximate 
balance of evidence as to whether a rating of 40 percent or 
the next higher rating of 60 percent for pronounced 
intervertebral disc disease is warranted.  Accordingly, the 
benefit of the doubt is resolved in favor of the veteran and 
a rating of 60 percent, the highest schedular rating for this 
disability, is granted.  38 U.S.C.A. § 5107(b). 
 
The Board has also considered the veteran's disability under 
diagnostic codes 5292 (limitation of motion of lumbar spine), 
5295 (for lumbosacral strain) and 8520 (for paralysis of the 
sciatic nerve).  The Board further notes that the rating 
criteria under Diagnostic Code 5293 explicitly take into 
account manifestations of pain, and rating this aspect of the 
veteran's disability separately under additional provisions 
of the rating code would constitute impermissible pyramiding.  
38 C.F.R. § 4.14.  The veteran would be entitled to less than 
a 60 percent rating if rated solely under any of these 
diagnostic codes.  The highest possible rating under 
diagnostic code 5292 or 5295 is 40 percent.  A rating of 60 
percent under diagnostic Code 8520 would not be warranted 
because the veteran does not have marked muscular atrophy. 

The Board has considered whether this case warrants 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b).  To accord justice to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of  hospitalization as to 
render impractical the application of the regular schedular 
standards.  The record does not reflect frequent periods of 
hospitalization due to the low back disability.  The veteran 
has asserted that he is unable to work due to his service-
connected low back disability.  The medical evidence reflects 
that the two major factors impairing the veteran's ability to 
find employment are his back disabilities and his personality 
disorder.  The Board has rated the veteran's low back 
disability in a straightforward manner based on the 
symptomatology of record.  In the Board's view, the resultant 
60 percent rating, the maximum schedular rating for his 
service-connected low back disability, adequately reflects 
that the veteran's low back disability by itself very 
substantially impairs, but does not entirely preclude, 
employment.  The veteran was denied service connection for a 
personality disorder in a May 1997 Board decision, so that 
the Board must dissociate that part of the veteran's 
unemployability which is due to his personalty disorder.  The 
VA examiner found that even with the veteran's severe low 
back problems, he was bright and articulate and would be 
capable of light or sedentary employment, albeit with some 
retraining -- again commensurate with the Board's assignment 
of a 60 percent rating reflecting that the veteran's low back 
disability is a very substantial, but not complete, 
impediment to finding employment.  Accordingly, the Board 
declines to refer this case to the Director of Compensation 
and Pension for extraschedular consideration.


ORDER

A rating of 60 percent for residuals of a laminectomy at L4 
and L5 is granted, subject to the provisions governing 
monetary payment of benefits.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

